FILED
                              NOT FOR PUBLICATION                            SEP 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARICRUZ HERNANDEZ-RAMIRES,                       No. 08-71347

               Petitioner,                        Agency No. A096-345-284

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Maricruz Hernandez-Ramires, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo claims of due process violations in immigration proceedings. Ram

v. INS, 243 F.3d 510, 516 (9th Cir. 2001). We dismiss in part and deny in part the

petition for review.

      We lack jurisdiction to consider Hernandez-Ramires’ contention that the IJ

demonstrated bias because Hernandez-Ramires failed to raise it before the BIA.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (generally requiring

exhaustion of claims before the BIA).

      We lack jurisdiction to review the agency’s discretionary determination that

Hernandez-Ramires failed to show exceptional and extremely unusual hardship.

See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      Hernandez-Ramires’ contention that the BIA’s order was inadequate fails

because the order contained “a statement of its reasons for denying [Hernandez-

Ramires] relief adequate for us to conduct our review.” See Ghaly v. INS, 58 F.3d

1425, 1430 (9th Cir. 1995).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         2                                   08-71347